Order filed, December 5, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00052-CR
                                 ____________

                      EX PARTE JAIME V. MANCILLA


                    On Appeal from the 351st District Court
                             Harris County, Texas
                       Trial Court Cause No. 1046871A


                                     ORDER

      On July 23, 2019, this appeal was abated for a hearing. The trial court was
directed to have a supplemental reporter’s record containing the transcribed record
of the hearing and a supplemental clerk’s record containing the trial court’s
findings of fact and conclusions of law, and a certification of the right to appeal
filed with the clerk of this court on or before September 18, 2019. See Tex. R.
App. P. 35.1. The supplemental clerk’s record was filed in this court on November
26, 2019. It contains the trial court’s findings of fact and conclusions of law but
does not contain a certification of the right to appeal. The supplemental reporter’s
record containing the transcribed record of the hearing has not been filed.
      We direct the trial court to file a supplemental clerk’s record within 10 days
of the date of this order containing a certification of the right to appeal. See Tex. R.
App. P. 25.2(a)(2), (d), (e).

      Further, we order the Lindsay Arredondo, the official court reporter of the
351st District Court, to file a supplemental reporter’s record of the hearing within
10 days of the date of this order.


                                     PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.